DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group II, species a, figs. 2, 8 and 10, claims 36-45, in the reply filed on 9/9/21 is acknowledged.
Claims 1-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 9/9/21.
	Applicant’s cancellation of withdrawn/non-elected claims 1-35 is acknowledged.
	Claims 36-45 are pending and subject to examination at this time.

Response to Amendment
	Applicant’s preliminary amendment to claims 36-38, 41 and 43-45 is acknowledged.

Claim Objections
Claims 37 and 42 objected to because of the following informalities:
In claim 37, line 4, replace “landing bumps” with –landing pads— to correct antecedent basis.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 36, 37 and 41-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., US Publication No. 2015/0102482 A1.

Liu anticipates:
36.  An apparatus comprising (see figs. 1A-1B and figs. 4A-4B): 
	a plurality of through-silicon-vias (TSVs) (125) within an interposer (120’); and 
	a landing pad (127 or 129) having a non-circle shape (e.g. 127 has a square shape  and 129 has hexagon shape in fig. 4A-4B) along a surface of the interposer (120’), wherein the plurality of TSVs (125) are coupled to the landing pad (127 or 129) at one end of the plurality of TSVs.  See Liu at para. [0001] – [0046],  figs. 1-5. 



41.  The apparatus of claim 36, wherein the plurality of TSVs (125) extend perpendicular to the surface of the interposer (120’), fig. 1B.

42.  The apparatus of claim 36, wherein the landing bump (e.g. interpreted as 129 in claim 36) comprises a material which includes one or more of: Cu, Al, or Ni, para. [0024].

43.  The apparatus of claim 36, wherein the landing pad (e.g. interpreted as 127 in claim 36) has a shape which is one of: an oval shape, an L-shape, a U-shape, an elliptical shape, a combination of two circles, or a rectangular shape (e.g. 127 is a square; and a square is a rectangle), fig. 4A-4B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 36 above, in view of Anthony et al, US Publication No. 2003/0067730 A1.

	Regarding claim 38:
	Liu teaches all the limitations of claim 36 above, but does not expressly teach wherein the landing pad is separated from another landing pad such that at least two metal routings, which are orthogonal to the plurality of TSVs, are between the landing pad and the other landing pad.  
	In an analogous art, Anthony, teaches:
	(see fig. 8A, also see fig. 8B) wherein the landing pad (63) is separated from another landing pad (e.g. an adjacent 63) such that at least two metal routings (60-C, 60-D, 6202), which are orthogonal to the plurality of TSVs (64, 65, 66), are between the landing pad and the other landing pad.  See Anthony at para. [0146] – [0151].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Liu with the teachings of Anthony because “…there has been found a need to provide a manufactured interposed circuit connection device that uses a layered, multi-functional, common conductive shield structure containing energy-conductive pathways that share a common and centrally positioned conductive pathway or electrode as part of its structure which allows for energy conditioning as well as a multitude of other functions simultaneously in one complete unit.”  See Anthony at para. [0012], also see Abstract.
 
s 39 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 36 above, in view of Hosomi, US Publication No. 2008/0105987 A1.

	Regarding claim 39:
	Liu teaches all the limitations of claim 36 above but is silent the plurality of TSVs are to provide a power supply or a ground supply.  
	In an analogous art, Hosomi teaches (see fig. 8) wherein the plurality of TSVs (43 of interposer 40) are to provide a power supply or a ground supply, para. [0031].

	Regarding claim 42:
	In an alternative interpretation of claim 42, the Hosomi reference is being introduced.
	Liu is silent regarding the material of the landing pad (127).  
	Hosomi further teaches wherein the landing bump (41) comprises a material which includes one or more of: Cu, Al, or Ni, para. [0029].
	It within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Liu with the teachings of Hosomi because (i) power supply and/or ground supply is needed for the operation of the semiconductor chip (e.g. Hosomi at para. [0031]); and (ii)  conductive materials such as Cu or Al are art recognized materials suitable to form a landing pad.  (See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.)


40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 36 above, in view of	Chen et al., US Patent No. 8,269,350 B1.

	Regarding claim 40:
	Liu teaches all the limitations of claim 36 above, but does not expressly teach wherein at least one of the plurality of TSVs is a dummy TSV.  
	In an analogous art, Chen teaches (see fig. 1) wherein at least one of the plurality of TSVs is a dummy TSV (e.g. “The dummy TSVs are open ended at the side of interposer 12 facing package component 34, wherein the open end is symbolized by the marks ‘x’.)  See Chen at col 2, ln 22–45. 

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Liu with the teachings of Chen because “…the dummy TSVs are added for strong aggressors generating high levels of noises…The TSVs carrying fast-switching signals and/or signals with great magnitudes may generate high noises, and hence dummy TSVs may be added to carry complementary signals for these TSVs…”   See Chen at col 4, ln 19–39. 

	Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Hosomi.

	Regarding claim 44:
	Liu teaches the limitations of claim 44 as applied to claim 36 above.  Liu further teaches the added limitations:	44.  A system comprising (see figs. 1A-1B and figs. 4A-4B):
	a substrate (130’) having substrate bumps (126); 

	a first processor die (110A) coupled to the silicon interposer (120’) via solder balls (115); 
	a second processor die (110B) coupled to the silicon interposer (120’) via solder balls (115)…
	
	Liu is does not expressly teach:
	a wireless interface to allow the first processor die to communicate with another processor die.  

	Hosomi teaches: “Semiconductor elements are required to be electrically connected to the exterior so that signals can be transferred with respect to or power can be supplied from the exterior. Like a wireless tag, signals may be transferred or power may be supplied in a contactless state in some cases…”  See Hosomi at para. [0005].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Liu with the teachings of Hosomi to form “a wireless interface to allow the first processor die to communicate with another processor die” because signals may be supplied between semiconductor elements in a contactless state similar to a wireless tag.  See Hosomi at para. [0005].
	
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Hosomi, as applied to claim 44 above, in view of Anthony et al, US Publication No. 2003/0067730 A1.

Regarding claim 45:
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
22 November 2021